DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/08/2022.
Claims 3,4,5, 6, 8, 9, 10, 13, 14, 15, 16, 21, 22, 23, 29, 31, 33, 34, 36, 37, 38, 39, 41 – 130 are cancelled.
Claims 1, 7, 17, 24, 25, 27, 28, 30, 131 are amended.
Claims 1, 2, 7, 11, 12, 17, 18, 19, 20, 24, 25, 26, 27, 28, 30, 32, 35, 40, 131 are allowed.


Response to Arguments
The Applicant argues that they have amended independent claim 1 to include the limitations of claim 6 which was previously indicated as containing allowable subject matter in the Office action dated 03/17/2022 and because of the inclusion of allowable subject matter into independent claim 1, claim 1 and all dependent claims are therefore allowable.

The Examiner has considered this argument and it is persuasive. Because the Applicant has included the limitations of claim 6, which was previously objected to as containing allowable subject matter, into independent claim 1 the rejections/objections of claims 1, 2, 7, 11, 12, 17, 18, 19, 20, 24, 25, 26, 27, 28, 30, 32, 35, 40 are withdrawn.

Please see the further reasons of allowance outlined below.

End Response to Arguments

Allowable Subject Matter
Claims 1, 2, 7, 11, 12, 17, 18, 19, 20, 24, 25, 26, 27, 28, 30, 32, 35, 40, 131 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the limitations of independent claim 1 are made obvious by the art of record as outlined in the Office action dated 03/17/2022 none of these references taken either alone or in combination with the prior art of record disclose “... repeating the steps 9d), €, (f) and (g) for a plurality of provisional implant configurations, to determine a value for the objective function for each of the plurality of provisional implant configurations” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146